Case 3:18-cv-00265-JRW-RSE Document 77 Filed 08/31/20 Page 1 of 20 PageID #: 1061




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY


  NASHAYLA JONES, et al.                                                              PLAINTIFFS



  v.                                               CIVIL ACTION NO. 3:18-CV-00265-JRW-RSE



  LOUISVILLE/JEFFERSON COUNTY
  METRO GOVERNMENT, et al.                                                         DEFENDANTS


                                               ORDER

       1. The Court GRANTS IN PART and DENIES IN PART Louisville Metro and Schardein’s

          motion to dismiss (DN 50), the eighteen individual officers’ motion to dismiss (DN 59),

          and Seymour’s motion to dismiss (DN 65).

       2. The Court DISMISSES with prejudice the following claims against individual Defendants:

              a. The Plaintiffs’ First Amendment retaliation claim;

              b. Nashayla’s Fourth Amendment excessive force claim against all individual

                 Defendants other than Schardein;1

              c. The Plaintiffs’ Fourteenth Amendment due process claim;

              d. The Plaintiffs’ trespass to land claim; and

              e. Nashayla’s claims of assault, battery, false imprisonment, conversion, and

                 negligence.2




  1
    Nashayla’s Fourth Amendment excessive force claim against Schardein may proceed. All Nascyauni’s
  Fourth Amendment excessive force claims may proceed.
  2
    All Nascyauni’s claims of assault, false imprisonment, conversion, and negligence may proceed.
  Nascyauni did not bring a battery claim.
                                                   1
Case 3:18-cv-00265-JRW-RSE Document 77 Filed 08/31/20 Page 2 of 20 PageID #: 1062




      3. The Court DISMISSES with prejudice the following Monell claims against Louisville

          Metro:

              a. The Plaintiffs’ First Amendment retaliation claim;

              b. The Plaintiffs’ failure to train veterans claim; and

              c. The Plaintiffs’ risk assessment matrix claim.3

                                                 OPINION

          In 2017 the Louisville Metro Police Department executed a search warrant on the residence

  of Nashayla Jones and her daughter, Nascyauni Jones. Nashayla and Nascyauni brought First,

  Fourth, and Fourteenth Amendment claims against the officers who conducted the search and

  Louisville Metro under 42 U.S.C. § 1983. They also brought state law claims against the individual

  officers. The Defendants moved to dismiss under Fed. R. Civ. P. 12(b)(6).

                                                    I.

          In April 2017, Thomas Schardein, a sergeant with the Louisville Metro Police Department,

  obtained a search warrant for Plaintiffs’ residence and the surrounding property. 4 (DN 45, ¶ 26).

  The target of the search warrant was Nashayla’s husband. (Id. ¶ 29). They used a “Risk

  Assessment Matrix” to determine that the situation was “high-risk,” necessitating a “no-knock”

  warrant and a SWAT team. (Id. ¶¶ 28-30).

          The next morning around 9:00 a.m., twenty-one SWAT team members executed the search

  warrant on the Joneses’ home.5 (Id., ¶¶ 40-41).



  3
    Plaintiffs’ body camera Monell claim may proceed.
  4
    “All factual allegations in the complaint must be presumed to be true, and reasonable inferences must be
  made in favor of the non-moving party.” Total Benefits Planning Agency, Inc. v. Anthem Blue Cross &
  Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citation omitted).
  5
    These LMPD officers comprise the individually named Defendants and include: John Seymour; Luke
  Phan; Jeremy Boehnlein; Scott Walker; Joel Casse; Vadim Dale; Brent Routzahn; Christopher Priel;
  Brandon Hogan; P. Cobb; David Ledbetter; Shannon Parks; Aaron Browning; Daniel Zummach; Chris
                                                      2
Case 3:18-cv-00265-JRW-RSE Document 77 Filed 08/31/20 Page 3 of 20 PageID #: 1063




         The SWAT team broke through several exterior doors and windows by force. (Id. ¶¶ 44,

  56, 60). They detonated several stun grenades. (Id. ¶¶ 51-52, 57). They made their way to the

  lower level of the house, where Nashayla’s husband was taken into custody. (Id. ¶¶ 44-46). They

  temporarily detained a then-unclothed Nashayla. (Id. ¶¶ 44-60).

         Nashayla informed the officers that her son was on the upper level of the house and had

  Asperger’s Syndrome. (Id. ¶¶ 55, 59). But Browning fired his weapon at Nashayla’s son as he

  was walking down the stairs. (Id. ¶ 59). Several officers repeatedly shot and injured Nascyauni’s

  licensed therapy dog. One of them, John Seymour, later shot and killed the dog. (Id. ¶¶ 62-65).

  At different points during the raid, Plaintiffs and their family members were held at gunpoint. (Id.

  ¶¶ 53, 67-68).

         The Plaintiffs allege that the officers broke windows, destroyed furniture, and ripped a gas

  oven from the wall causing a gas leak, even after the house was secured and the suspect was in

  custody.   (Id. ¶¶ 72-74).    They say that a variety of their property was intentionally and

  unreasonably destroyed during the raid, including a service animal, mirror, table, interior windows,

  and a dresser. (Id. ¶¶ 65, 77-80). Finally, Plaintiffs allege that during the search no officer wore

  or activated a body camera, and that an officer confiscated and destroyed the hard-drive of the

  surveillance cameras attached to Plaintiffs’ home. (Id. ¶¶ 76, 85-86).

         The officers discovered no illegal drugs or firearms within the home and the Plaintiffs

  weren’t charged with any crime. (Id. at ¶¶ 81-82). Nashayla and Nascyauni filed a complaint with

  the LMPD. (Id. ¶ 83). They say that law enforcement officers thereafter started calling their

  landlord to “dig up dirt” on the family. (Id. ¶ 84).




  Wells; Mark Granholm; M. King; Anthony Roberts; and Daniel Weedman. (DN 45, ¶¶ 44, 47, 56, 60).
  Schardein was also present. (Id. at ¶ 70).
                                                    3
Case 3:18-cv-00265-JRW-RSE Document 77 Filed 08/31/20 Page 4 of 20 PageID #: 1064




            Plaintiffs initiated this action in 2018. Their Second Amended Complaint names Louisville

  Metro and 20 individual officers as defendants. They allege violations of the First, Fourth, and

  Fourteenth Amendments and violations of state law. (Id. ¶¶ 89-118). Louisville Metro and

  Schardein moved to dismiss. (DN 50). Seymour and the remaining eighteen named officers6 also

  moved to dismiss. (DN 59; DN 65).7

                                                      II.

            Under Fed. R. Civ. P. 12(b)(6), “a complaint must contain sufficient factual matter,

  accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

  U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The “court

  must (1) view the complaint in the light most favorable to the plaintiff and (2) take all well-pleaded

  factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir.

  2009) (citation omitted). Even so, the Court need not accept a party’s “bare assertion of legal

  conclusions.” Columbia Natural Resources, Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)

  (citation omitted). Ultimately, this inquiry is a “context-specific task that requires the reviewing

  court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.

            This Court will consider Plaintiffs’ Section 1983 and state law claims against the individual

  officers before turning to their municipal-liability claims against Louisville Metro.

                                                      III.

            Our analysis begins with the applicable statutes of limitations in this case. Section 1983

  claims in Kentucky are subject to a one-year statute of limitations. See Collard v. Kentucky Board

  of Nursing, 896 F.2d 179, 182 (6th Cir. 1990) (citing KRS § 413.140(1)(a)). Actions for assault,

  battery, false imprisonment, and personal injury are subject to the same one-year statute of


  6
      Seymour filed a separate motion to dismiss. (DN 65).
  7
      These two motions offer the same grounds for dismissal and will be considered as one.
                                                       4
Case 3:18-cv-00265-JRW-RSE Document 77 Filed 08/31/20 Page 5 of 20 PageID #: 1065




  limitations. See KRS § 413.140(1)(a); B.L. v. Schuhmann, 380 F. Supp. 3d 614, 642 (W.D. Ky.

  2019) (citations omitted); Dunn v. Felty, 226 S.W.3d 68, 70 (Ky. 2007). Actions for conversion

  and negligent injury to personal property are subject to a two-year statute of limitations. See KRS

  § 413.125; Newberry v. Service Experts Heating & Air Conditioning, LLC, 806 Fed.App’x 348,

  362-63 (6th Cir. 2020). Trespass claims are subject to a five-year statute of limitations. KRS §

  413.120(4); Ingram Trucking, Inc. v. Allen, 372 S.W.3d 870, 872-73 (Ky. App. 2012) (trespass to

  chattel is an intentional tort subject to the five-year statute of limitations under KRS § 413.120(4)).

         The officers searched the Joneses’ home on April 27, 2017. The Complaint was filed on

  April 26, 2018 and named Schardein and Louisville Metro. It wasn’t until the Second Amended

  Complaint in September 2019 that the Plaintiffs specifically named the other individual officers.

  The claims against the newly-named officers do not relate back to the original complaint. See Smith

  v. City of Akron, 476 F. App’x 67, 69 (6th Cir. 2012).

         Plaintiffs concede that Nashayla’s claims against the individual officers — other than

  Schardein — are barred insofar as they are subject to the one-year statute of limitations. (DN 38

  at #529; DN 68 at #990). They do not argue that there should be a different result as to the two-

  year limitation claims. In sum, Nashayla’s individual capacity 1983 claims and any state law

  claims for assault, battery, false imprisonment, conversion, and negligent injury to person or

  property against individual officers other than Schardein are barred by statutes of limitation and

  are dismissed. The defendants do not contend that Nascyauni’s claims suffer the same fate because




                                                    5
Case 3:18-cv-00265-JRW-RSE Document 77 Filed 08/31/20 Page 6 of 20 PageID #: 1066




  she was a minor at the time of the police raid. The statutes of limitations were tolled for her claims.

  See KRS § 413.170(1). Thus, Nascyauni’s claims are not time-barred.

         A.      First Amendment Claim Against Schardein8

         Plaintiffs say that Schardein retaliated against them for exercising their First Amendment

  right to petition. 9 (DN 68 at #990). A First Amendment retaliation claim requires the plaintiff to

  plead the following three elements: “(1) the plaintiff engaged in constitutionally protected

  conduct; (2) an adverse action was taken against the plaintiff that would deter a person of ordinary

  firmness from continuing to engage in that conduct; and (3) the adverse action was motivated at

  least in part by the plaintiff’s protected conduct.” Handy-Clay v. City of Memphis, 695 F.3d 531,

  539 (6th Cir. 2012) (quoting Fritz v. Charter Twp. of Comstock, 592 F.3d 718, 723 (6th Cir. 2010)).

  The Sixth Circuit has characterized this test as “context-driven” because “whether activity is

  protected or an action is adverse will depend on context.” Holzemer v. City of Memphis, 621 F.3d

  512, 520 (6th Cir. 2010) (cleaned up) (quoting Thaddeus-X v. Blatter, 175 F.3d 378, 388 (6th Cir.

  1999) (en banc) (per curiam)).

         Nashayla, on her and Nascyauni’s behalf, filed a complaint with LMPD after the police

  raid, which triggered an investigation. (DN 45, ¶ 83). They also say that, after the petition was

  filed, law enforcement officers contacted Plaintiffs’ landlord to “dig up dirt” or “get dirt” on them.

  (Id. ¶¶ 83-84). They say that this was adverse conduct because it caused them to “live in fear of

  the Defendants.” (Id. ¶ 85). But Plaintiffs never allege that Schardein was one of the officers that

  called their landlord. Even if they generally pleaded a sufficient retaliation claim, they have


  8
    Nashayla and Nascyauni clarify that their First Amendment claims are retaliation claims, not right-to-
  petition claims. (DN 56 at #787-88). Insofar as the Second Amended Complaint implies right-to-petition
  claims, they are dismissed.
  9
    To the extent the Second Amended Complaint implies First Amendment claims against the other officers,
  they are also dismissed.


                                                     6
Case 3:18-cv-00265-JRW-RSE Document 77 Filed 08/31/20 Page 7 of 20 PageID #: 1067




  pleaded no specific facts to suggest that Schardein was ever involved in this alleged retaliatory

  scheme at all. Plaintiffs say in a conclusory fashion that Schardein and others “have sought to

  intimidate and silence the Plaintiffs from pursuing the administrative procedures afforded to them

  by the laws of the United States and the Commonwealth of Kentucky . . .” (DN 45, ¶ 87). This

  vague legal conclusion is insufficient, however, to state a plausible claim that Schardein was

  personally involved in a scheme to intimidate Plaintiffs into dropping their complaint. The First

  Amendment retaliation claim against Schardein is dismissed.

       B. Fourth Amendment Claims Against Individual Officers

          We turn to Nascyauni’s Fourth Amendment claim against the twenty named officers and

  Nashayla’s Fourth Amendment claim against Schardein.10

          The officers argue that Plaintiffs have failed to plead claims for excessive force under the

  Fourth Amendment.11 (DN 59 at #878; DN 65 at #969). See Moore v. City of Memphis, 853 F.3d

  866, 870 (6th Cir. 2017) (“Officers violate the Fourth Amendment when they use excessive force

  in the execution of a search warrant.”) (cleaned up). “An officer’s use of force is excessive if,

  under the totality of the circumstances, the force was objectively unreasonable.” Id.

          The objective-reasonableness standard “requires careful attention to the facts and

  circumstances of each particular case, including the severity of the crime at issue, whether the



  10
     As explained, Nashayla’s Section 1983 claims against the nineteen officers other than Schardein are time-
  barred. Though not entirely clear from the briefing, it appears that Nashayla and Nascyauni also allege an
  excessive force claim against Schardein. (DN 56 at #787).
  11
      LMPD entered the Joneses’ home pursuant to a search warrant. See Peffer v. Stephens, 880 F.3d 256,
  263 (6th Cir. 2018) (“In the context of searches and seizures, police officers are entitled to rely on a
  judicially secured warrant for immunity from a § 1983 action for illegal search and seizure unless the
  warrant is so lacking in indicia of probable cause, that official belief in the existence of probable cause is
  unreasonable.” (cleaned up) (quoting Yancey v. Carroll Cty., 876 F.2d 1238, 1243 (6th Cir. 1989)).
  Nashayla and Nascyauni do not plead that the search warrant lacked probable cause nor do they specifically
  respond to this line of argument. Insofar as Plaintiffs are alleging claims for unlawful search under the
  Fourth Amendment for the home entry, they are dismissed.


                                                        7
Case 3:18-cv-00265-JRW-RSE Document 77 Filed 08/31/20 Page 8 of 20 PageID #: 1068




  suspect poses an immediate threat to the safety of the officers or others, and whether he is actively

  resisting arrest or attempting to evade arrest by flight.” Graham v. Connor, 490 U.S. 386, 396

  (1989). Plaintiffs allege that the officers destroyed property, used flash-bangs, discharged their

  weapons, and held the occupants of the house at gunpoint. They say that the officers continued

  take these actions after Nashayla’s husband — the subject of the warrant — was in custody. (DN

  45, ¶¶ 72-74). They also say the cops needlessly killed their dog. (Id. ¶¶ 62-65).

         These allegations are sufficient to survive a motion to dismiss. While the officers maintain

  that their actions were reasonable, it’s plausible that they weren’t. At this point, we must draw all

  inferences in favor of the plaintiffs and deny the officers’ motions to dismiss.

         Next, the officers point out that each “must be assessed individually based on his own

  actions.” Binay v. Bettendorf, 601 F.3d 640, 650 (6th Cir. 2010) (citation omitted). Here, they are

  quite right. But “specific constitutional violations can be committed not only by an officer

  personally applying excessive force, but also by an officer witnessing excessive force and

  neglecting his duty to intervene.” Fazica v. Jordan, 926 F.3d 283, 292 (6th Cir. 2019).

         Plaintiffs’ complaint can be construed to allege exactly that. It explains how the officers

  “worked as a team” during the search and seizure. (DN 68 at #1001) (quoting Fazica, 926 F.3d at

  291). Drawing inferences in favor of the Plaintiffs, Nashayla and Nascyauni sufficiently pleaded

  that the twenty named officers used excessive force. Nashayla’s excessive force claim against

  Schardein and Nascyauni’s excessive force claim against all the named officers may proceed.

         Last, some of the officers invoke qualified immunity for the search and seizure. (DN 50,

  #740-742). Qualified immunity applies to government officials when “their conduct does not

  violate clearly established statutory or constitutional rights of which a reasonable person would

  have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). As with an excessive force claim,



                                                   8
Case 3:18-cv-00265-JRW-RSE Document 77 Filed 08/31/20 Page 9 of 20 PageID #: 1069




  qualified immunity looks to “the objective reasonableness of an official’s conduct.” Id. It is a

  fact-intensive inquiry. Thus, “[i]t is generally inappropriate for a district court to grant a 12(b)(6)

  motion to dismiss on the basis of qualified immunity.” Wesley v. Campbell, 779 F.3d 421, 433

  (6th Cir. 2015). Although there are exceptions to that general rule, this isn’t one of them.

          At this stage, the officers are not entitled to qualified immunity on Nashayla and

  Nascyauni’s excessive force claims.

          C.       Fourteenth Amendment Claims Against Schardein

          Plaintiffs allege that Schardein violated their procedural due process rights. 12 To state a

  Section 1983 procedural due process claim, plaintiffs must plead an interest recognized by the

  Fourteenth Amendment, that they were deprived of that interest, and that they weren’t given

  “adequate procedural rights” before the deprivation occurred. Wedgewood Ltd. Partnership I v.

  Township of Liberty, 610 F.3d 340, 349 (6th Cir. 2010) (citation omitted). A plaintiff must also

  plead that post-deprivation remedies were inadequate. Fox v. Van Oosterum, 176 F.3d 342, 348

  (6th Cir. 1999). “State tort remedies generally satisfy the post deprivation process requirement of

  the Due Process Clauses.” Id. at 349 (citing Hudson v. Palmer, 468 U.S. 517, 534-36 (1984)).

          The Second Amended Complaint asserts claims for conversion and trespass to chattel. (DN

  45, ¶ 117). Plaintiffs did not allege that these state law remedies were inadequate, nor would such

  an argument be persuasive based on the pending state law tort claims before this Court.13 Because




  12
     Insofar as the Second Amended Complaint implies Fourteenth Amendment claims against the remaining
  individual officers, they are dismissed. Also, the Plaintiffs only allege procedural due process claims, not
  substantive due process claims. (DN 56 at #788). Insofar as the Second Amended Complaint implies
  substantive due process claims, they are dismissed.
  13
     The Plaintiffs correctly state that sovereign immunity precludes post-deprivation tort remedies against
  Louisville Metro. See Juillerat v. United States, 3:16-CV-00276-TBR, 2016 WL 6156179, at *3 (W.D. Ky.
  Oct. 21, 2016) (“all of Plaintiff's state-law claims against Louisville Metro. . . are barred by the doctrine of
  sovereign immunity and are therefore dismissed.”). But the Plaintiffs can, and have, brought tort claims
  against individual officers.
                                                         9
Case 3:18-cv-00265-JRW-RSE Document 77 Filed 08/31/20 Page 10 of 20 PageID #: 1070




   Plaintiffs have available post-deprivation remedies, their Fourteenth Amendment claims are

   dismissed. See Bass v. Robinson, 167 F.3d 1041, 1050 (6th Cir. 1999) (“Because Plaintiff failed

   to plead that post-deprivation remedies were inadequate, his claim on this issue was properly

   dismissed.”).

           D.      State Law Claims

           Plaintiffs have pleaded state law claims against various individual Defendants, including:

   (1) outrage, (2) battery, (3) trespass to land, (4) false imprisonment, (5) assault, (6) conversion, (7)

   trespass to chattel, (8) negligence, and (9) recklessness. (DN 45, ¶ 2).14

             1.    Outrage

           Plaintiffs bring the claim of outrage against Schardein only. (DN 56 at #804; DN 68 at

   #1005).15 Under Kentucky law, the tort of outrage requires a showing that the “defendant’s

   conduct was intentional or reckless, that the conduct was so outrageous and intolerable so as to

   offend generally accepted standards of morality and decency, that a causal connection exists

   between the conduct complained of and the distress suffered, and that the resulting emotional stress

   was severe.” Brewer v. Hillard, 15 S.W.3d 1, 6 (Ky. App. 1999) (citing Humana of Ky. Inc. v.

   Seitz, 796 S.W.2d 1, 2-3 (Ky. 1990)). This tort only encompasses truly “outrageous and intolerable

   conduct,” not merely “petty insults, unkind words and minor indignities.”                Kroger Co. v.

   Willgruber, 920 S.W.2d 61, 65 (Ky. 1996). “[T]here is a clearly developed paradigm for outrage:




   14
      The Second Amended Complaint separately alleges outrage and intentional infliction of emotion distress,
   but these are two names for the same claim in Kentucky. See Burgess v. Taylor, 44 S.W.3d 806, 811 (Ky.
   App. 2001).
   15
      To the extent the Second Amended Complaint alleges the claim of outrage against the other Defendants,
   those claims are dismissed.
                                                      10
Case 3:18-cv-00265-JRW-RSE Document 77 Filed 08/31/20 Page 11 of 20 PageID #: 1071




   when actions or contact is intended only to cause extreme emotional distress in the victim.”

   Brewer, 15 S.W.3d at 8.

          The Second Amended Complaint states that in response to Nashayla’s questions about her

   daughter, Schardein “stated that she was not in the house, in such a manner as to deliberately

   induce [Nashayla] to believe that her daughter had been killed. [Nashayla] had heard rounds fired

   upstairs, and had seen and heard rounds fired downstairs, and she believed that her daughter had

   been killed.” (DN 45, ¶ 70). Accepting these allegations as true, Plaintiffs have properly pleaded

   a claim for outrage. Deliberately implying to a parent that her child has just been killed after the

   parent heard gunshots in her house is not a mere petty insult or unkind word; if true, the only

   purpose for creating such a belief would be to cause severe emotional distress in that parent.

   Nashayla’s outrage claim against Schardein may proceed.

            2.    Battery

          The Plaintiffs say that Defendant Phan committed battery against Nashayla “when he

   shoved her chest with the muzzle of his assault rifle.”16 (DN 68 at #1004). But as we already

   explained, Nashayla’s battery claim is time-barred. KRS § 413.140(1)(a). This claim is dismissed.

            3.    Trespass to Land

          The Plaintiffs generally allege that the “Defendants intentionally, and without any right,

   privilege, or legal justification entered the Plaintiffs’ domicile.” (DN 45, ¶ 117). But they also

   acknowledge that the Defendants had a warrant to enter their property. (Id. ¶ 40). They do not

   plausibly allege that warrant was invalid or was “lacking in indicia of probable cause.” Peffer v.

   Stephens, 880 F.3d 256, 263 (6th Cir. 2018). They don’t allege any facts supporting a claim for




   16
     To the extent the Second Amended Complaint alleges the claim of battery against the other Defendants,
   those claims are dismissed.
                                                     11
Case 3:18-cv-00265-JRW-RSE Document 77 Filed 08/31/20 Page 12 of 20 PageID #: 1072




   trespass to land and do not argue this point in their responses to the Defendants’ motions to dismiss.

   The Plaintiffs’ trespass to land claim is dismissed.

            4.    Remaining Tort Claims

          The Plaintiffs bring the remaining tort claims — false imprisonment, assault, trespass to

   chattel, conversion, negligence, and recklessness — against all officers other than Schardein. (DN

   56 at #801). The remaining officers summarily state that these claims should be dismissed, but

   they provide little to no analysis. See United States v. Fowler, 819 F.3d 298, 309 (6th Cir. 2016)

   (“Issues adverted to in a perfunctory manner, unaccompanied by some effort at developed

   argumentation, are deemed waived. It is not sufficient for a party to mention a possible argument

   in a skeletal way, leaving the court to put flesh on its bones.” (cleaned up) (quoting El-Moussa v.

   Holder, 569 F.3d 250, 257 (6th Cir. 2009)).

          Rather, the officers’ motions to dismiss these torts generally rely on an expansive reading

   of Michigan v. Summers, 452 U.S. 692 (1981). In Summers, the Supreme Court concluded that

   “for Fourth Amendment purposes . . . a warrant to search for contraband founded on probable

   cause implicitly carries with it the limited authority to detain the occupants of the premises while

   a proper search is conducted.” Id. at 705. Officer Defendants contend that this ruling also grants

   to them a “categorial right of detention pursuant to a search warrant, which can be argued to

   necessarily include a threat of unwanted touching.” (DN 59 at #886). The officers’ broad reading

   of Summers, however, would swallow up all tort claims premised on the execution of a valid search

   warrant, no matter how unreasonable the conduct of the officers was in its execution. This

   argument is rejected. The Second Amended Complaint states a claim for false imprisonment,




                                                    12
Case 3:18-cv-00265-JRW-RSE Document 77 Filed 08/31/20 Page 13 of 20 PageID #: 1073




   assault, trespass to chattel, conversion, negligence, and recklessness against the officers other than

   Schardein.17

             5.     Qualified Immunity

           Last, the individual officers generally contend that they are shielded by Kentucky’s

   doctrine of qualified immunity on the Plaintiffs’ tort claims. (DN 50 at #740-41; DN 59 at #885-

   86; DN 65 at#974-75). Under Kentucky law, “public officers and employees are entitled to

   qualified official immunity for negligent conduct when the negligent act or omissions were (1)

   discretionary acts or functions, that (2) were made in good faith (i.e. were not made in bad faith),

   and (3) were within the scope of the employee’s authority.” Rowan County. v. Sloas, 201 S.W.3d

   469, 475 (Ky. 2006) (cleaned up) (citing Yanero v. Davis, 65 S.W.3d 510, 522 (Ky. 2001)).18 For

   any claims premised on bad faith, qualified immunity is no shield. For the other claims, we

   reiterate that a qualified immunity analysis is fact-specific by design and is often more properly

   considered after some factual development. See Wesley v. Campbell, 779 F.3d 421, 433 (6th Cir.

   2015) (“[I]t is generally inappropriate for a district court to grant a 12(b)(6) motion to dismiss on

   the basis of qualified immunity.”). The officers are not entitled to qualified immunity at this stage.

           E.       Municipal Liability Against Louisville Metro

           Nashayla and Nascyauni also allege First and Fourth Amendment claims against Louisville

   Metro for unconstitutional policies or customs. Louisville Metro moved to dismiss the following




   17
       Determining each action of each individual officer is nearly impossible at this stage of the litigation.
   Further, as we explained in our analysis of the Plaintiff’s excessive force claims, Nashayla and Nascyauni
   have alleged facts to show that all the officers at the scene worked together. We believe that this is sufficient
   at this stage to state claims of false imprisonment, assault, trespass to chattel, conversion, negligence, and
   recklessness against the all of the officers other than Schardein, who Plaintiffs have specifically conceded
   did not commit these torts.
   18
      Even though Officer Defendants cite to federal qualified immunity cases in the state claims section of
   their motions, Kentucky qualified immunity principles apply. See Funke v. Coogle, No. 3:11-CV-310-H,
   2013 WL 209602, at *2 (W.D. Ky. Jan. 17, 2013) (citations omitted).
                                                          13
Case 3:18-cv-00265-JRW-RSE Document 77 Filed 08/31/20 Page 14 of 20 PageID #: 1074




   Monell claims against them: (1) Fourth Amendment violation for the custom of not wearing or

   activating body cameras; (2) retaliation against individuals who file complaints with the LMPD in

   violation of the First Amendment; (3) Fourth Amendment violation for failing to properly train

   veterans; and (4) Fourth Amendment violation for the policy of using the “Risk Assessment

   Matrix” without accounting for bystander safety. (DN 45, ¶¶ 85-86, 92, 95-96, 99-103).

          A municipal government may be liable under 42 U.S.C. § 1983 only if the plaintiff can

   demonstrate that his or her civil rights were violated “as a direct result of a municipality’s policy

   or custom.” Blackmore v. Kalamazoo Cty., 390 F.3d 890, 900 (6th Cir. 2004) (citing Monell v.

   Department of Social Services City of N.Y., 436 U.S. 658, 694 (1978)).

          A plaintiff generally has four ways to demonstrate a municipal entity’s unlawful policy or

   custom: “[t]he plaintiff can look to (1) the municipality’s legislative enactments or official agency

   policies; (2) actions taken by officials with final decision-making authority; (3) a policy of

   inadequate training or supervision; or (4) a custom of tolerance or acquiescence of federal rights

   violations.” Spears v. Ruth, 589 F.3d 249, 256 (6th Cir. 2009) (quoting Thomas v. City of

   Chattanooga, 398 F.3d 426, 429 (6th Cir. 2005)).

          Even after showing an unlawful policy or custom, a “plaintiff must also demonstrate a

   direct causal link between the policy and the alleged constitutional violation in order to show that

   the municipality’s deliberate conduct can be deemed the 'moving force' behind the violation.” Id.

   (cleaned up).

          The Court will dismiss three of Plaintiffs’ four Monell claims.

                   1.     Custom of Not Activating or Wearing Body Cameras

          Plaintiffs state that none of the twenty officer defendants who participated in the raid wore

   or activated a body camera. (Id. ¶ 85-86). They do not claim that this alone is a constitutional



                                                    14
Case 3:18-cv-00265-JRW-RSE Document 77 Filed 08/31/20 Page 15 of 20 PageID #: 1075




   violation, nor could they: “There is no constitutional right to be free from an arrest that is not

   recorded by a camera.” Graham v. Rowe, No. 19-6757, 2019 WL 3059801, at *4 (D.N.J. July 10,

   2019); see also Baldwin v. Colley, No. 15-cv-2762, 2015 WL 5836923, at *4 (N.D. Cal. Oct. 7,

   2015) (“Plaintiffs have not cited any authority that squarely supports their position . . . . that the

   City’s non-use of body cameras provides a basis for Monell liability.”).19 Instead, the Plaintiffs

   allege that LMPD has a custom of not activating or wearing body cameras in order to “motivate[e],

   enable[e], and conceal[ ]… the use of excessive force.” (DN 45, ¶ 92).

           To succeed, Plaintiffs must first plausibly allege that the failure to record the raid on camera

   is a “policy or custom.” A single incident generally is not enough to show a custom. City of

   Oklahoma City v. Tuttle, 471 U.S. 808, 823-24 (1985) (“Proof of a single incident of

   unconstitutional activity is not sufficient to impose liability under Monell, unless proof of the

   incident includes proof that it was caused by an existing, unconstitutional municipal policy, which

   policy can be attributed to a municipal policymaker.”). But was the raid on Plaintiffs’ home a

   single incident or 20 incidents? On the one hand, it happened at one place at one time. On the

   other hand, it involved 20 officers, so there were 20 individual decisions to not use a body camera.

   Once this case reaches the summary judgment phrase, this may not be enough to show a custom.

   But at this point, it’s plausible.

           Next, the plaintiffs must “demonstrate that, through its deliberate conduct, the municipality

   was the moving force behind the injury alleged.” Board of County Commissioners of Bryan



   19
      See also Wright v. Covarrubias, No. 2:19-cv-4227, 2020 WL 2133002, at *8 (“The fact that [another
   police department] implemented body camera technology does not, by default, mean that the failure to do
   so must be a basis for Monell liability.”); cf. McDonough v. Toles, No. 19-cv-2238, 2020 WL 4481961, at
   *8 (D. Minn. Aug. 4, 2020) (Various allegations against the city — including that an officer “was not
   required to wear a body camera while off duty . . . [—] together [ ] lend plausibility to McDonough’s
   allegation that the City has demonstrated deliberate indifference to police officers’ use of excessive force.
   The Court therefore denies the City’s motion to dismiss this aspect of McDonough’s Monell claims.”).
                                                        15
Case 3:18-cv-00265-JRW-RSE Document 77 Filed 08/31/20 Page 16 of 20 PageID #: 1076




   County. v. Brown, 520 U.S. 397, 404 (1997) (emphasis omitted) (cleaned up). They “must show

   that the municipal action was taken with the requisite degree of culpability and must demonstrate

   a direct causal link between the municipal action and the deprivation of federal rights.” Id.

           A plaintiff must show not only “but-for” causation between a custom and violation, but

   “proximate” causation. Mann v. Helmig, 289 F. App'x 845, 850 (6th Cir. 2008) (citation omitted).

   Here, it is plausible to infer that un-filmed officers may act differently than those who are under

   surveillance. True, there will be times when officers with cameras use excessive force, just as

   there will be times when officers without body cameras do not use excessive force. But it’s

   plausible to infer that a city-wide decrease in body camera usage will result in a city-wide increase,

   to some degree, in incidents of excessive force. This claim is bolstered by the pleaded fact, which

   this Court must accept as true, that officers confiscated and destroyed Plaintiffs’ surveillance

   footage of the raid in question. (Id. at ¶ 76).

           Again, at the summary judgment phrase, the plaintiffs may lose on this Monell claim — on

   custom, on causation, or on both. But at the motion to dismiss stage, Plaintiffs have plausibly

   pleaded that Louisville Metro has a custom of not having officers wear or activate body cameras

   and that this custom caused their injuries.20 This claim may proceed.

                    2.      First Amendment Retaliation21

           Nashayla and Nascyauni say that that Louisville Metro has a custom, practice, or policy of

   intimidating claimants in retaliation for filing complaints. (DN 45, ¶¶ 83-84, 94).


   20
      Defendants’ reply relies on a discussion of Thomas v. City of Chattanooga. (DN 70 at #1019-20). That
   case, however, deals with a motion for summary judgment, not a motion to dismiss. When the district court
   and the Sixth Circuit in Thomas considered the alleged municipal policy or custom, they did so under Fed.
   R. Civ. P. 56 and with the added benefit of affidavits from expert witnesses. 398 F.3d at 431-33.
   21
      The Plaintiffs also bring a claim “of retaliation under the First Amendment” against Louisville Metro for
   “the procedural due process constitutional violations. . . for [ ] intentionally delaying and interfering in the
   Plaintiffs’ Professional Standards Unit. . .” (DN 56 at #786). It’s unclear to us whether they intend to bring
   this claim under the First Amendment or Fourteenth Amendment. To the extent the Plaintiffs are alleging
                                                         16
Case 3:18-cv-00265-JRW-RSE Document 77 Filed 08/31/20 Page 17 of 20 PageID #: 1077




           Even if Plaintiffs have sufficiently alleged an underlying retaliation claim, they have not

   alleged plausible facts to show that that the retaliation was anything more than isolated incidents

   by individual officers. See Tuttle, 471 U.S. at, 823-24. They only very generally state that “law

   enforcement officers or agents had been contacting” their landlord to “dig up dirt.” (DN 45, ¶ 84).

   We do not know how many officers were involved or how often they called their landlord. These

   non-specific allegations are insufficient to show any policy or custom of retaliation.                     And

   municipalities “are not vicariously liable under § 1983 for their employees’ actions.” Connick v.

   Thompson, 563 U.S. 51, 60 (2011).

           Plaintiffs attempt to bolster their allegation that Louisville Metro has a custom of retaliating

   against individuals who file complaints against them with the alleged fact that the investigation

   triggered by their complaint “remained opened and unresolved” when Plaintiffs filed their Second

   Amended Complaint. (DN 45, ¶ 83). But even drawing all inferences in favor of the Plaintiffs, the

   much more likely explanation for this fact is that Louisville Metro moves dismally slow when

   investigating itself, as do most government bureaucracies. All said, Plaintiffs’ First Amendment

   Monell claim does not cross the line from possible to plausible.

           This claim is dismissed.

                    3.      Failure to Train Veterans

           Plaintiffs allege that Louisville Metro’s law enforcement training programs for veterans

   are inadequate.22 They say that Louisville Metro’s current training programs fail to “adapt the



   that Louisville Metro has delayed investigation of their LMPD complaint in retaliation for exercising their
   First Amendment right to petition, this claim is dismissed for the reasons stated herein. To the extent they
   are alleging a separate Monell claim under the Fourteenth Amendment, this claim is dismissed because the
   Plaintiffs have not alleged that post-deprivation remedies are inadequate. See Fox, 176 F.3d at 348; see also
   Robertson v. Lucas, 753 F.3d 606, 622 (6th Cir. 2014) (“There can be no liability under Monell without an
   underlying constitutional violation.”).
   22
      Defendants also contend that Plaintiffs have failed to state a general claim that Louisville Metro has failed
   to train its officers. The Second Amended Complaint states: “Louisville Metro’s current, deliberately
                                                         17
Case 3:18-cv-00265-JRW-RSE Document 77 Filed 08/31/20 Page 18 of 20 PageID #: 1078




   unique experience, special capabilities and attributes of Armed Services veterans” by not including

   programing relating to “differentiation between urban warfare environments and policing

   environments, de-escalation techniques, stress reduction, and the accommodation and treatment of

   post-traumatic stress disorder.” (DN 45, ¶ 100). Plaintiffs further plead that this inadequacy was

   the result of Louisville Metro’s deliberate indifference and the moving force behind their

   constitutional violation. (Id. at ¶¶ 101-03).

           “Inadequate training can serve as the basis for municipal liability under § 1983 where it

   amounts to deliberate indifference to the rights of persons with whom the police come into

   contact.” Roell v. Hamilton County, Ohio/Hamilton County Board of County Commissioners, 870

   F.3d 471, 487 (6th Cir. 2017) (cleaned up). A failure to train claim requires a showing of three

   elements: “(1) that a training program is inadequate to the tasks that the officers must perform;

   (2) that the inadequacy is the result of . . . deliberate indifference; and (3) that the inadequacy is

   closely related to or actually caused the plaintiff’s injury.” Id. (cleaned up).

           Drawing all inferences in their favor, the Plaintiffs’ failure to train claim falls short of being

   plausible. Nashayla and Nascyauni identify three of the twenty officers as veterans and point to

   two lawsuits against two of them alleging violations of excessive force. (DN 45, ¶¶104-106, 108-

   109). Even assuming that these three officers are veterans, that they have not received specialized

   training, and that two of them have used excessive force in the past, the Plaintiffs have not

   plausibly alleged that any inadequacies in their training caused their injuries. Twenty officers

   executed the search warrant. The Plaintiffs say that each of these officers — not just the veterans

   — engaged in excessive force and committed other various state law torts during their search. The



   chosen, training program is inadequate. . . to the tasks that its police officers must perform.” (DN 45, ¶
   102). The Court agrees that this is a legal conclusion. Insofar as the Second Amended Complaint pleads
   more general failure to train claims, they are also dismissed.
                                                      18
Case 3:18-cv-00265-JRW-RSE Document 77 Filed 08/31/20 Page 19 of 20 PageID #: 1079




   fact that three of them happen to be veterans does not support an inference that Louisville Metro

   was deliberately indifferent to the training of these three veteran officers, or that this inadequate

   training caused their injuries.

          This claim is dismissed.

                  4.      Policy of Using the “Risk Assessment Matrix” Without Accounting for
                          Bystander Safety

          The utilization of a no-knock warrant and the SWAT team was based on a risk assessment

   made pursuant to the Risk Assessment Matrix. (DN 45, ¶¶ 28, 30). Plaintiffs describe this matrix

   as one that “balances the facts and circumstances described in search warrant affidavits, with the

   criminal history of a suspect, and the size and location of the building to be searched, by using a

   ‘checklist’ and scoring system.” (Id. ¶ 95). They pleaded that the current iteration of the Risk

   Assessment Matrix does not have “an appropriate system for identifying and weighing factors that

   represent risks to the lives and safety of civilians who are not suspects of the investigation who are

   known to be occupants of the building to be searched.” (Id.).

          Nascyauni and Nashayla have failed to plausibly allege that any alleged shortcoming in the

   scoring system caused their injuries. The Risk Assessment Matrix was used to score the search

   and seizure as “high risk” and therefore obtain the no-knock warrant and use of a SWAT team.

   But even if the Risk Assessment Matrix did not account for the presence of bystanders, Nashayla

   and Nascyauni don’t allege that their presence in the home or their personal safety was never

   considered in issuing or executing the no-knock warrant or use of SWAT. They don’t plausibly

   or specifically allege that the warrant lacked probable cause. In fact, the officers did know before

   entering the home that “two minors, and an adult child of Mrs. Jones with Asperger’s resided in

   the home.” (DN 45, ¶ 43). Any allegations of excessive force used in the execution of the warrant

   cannot reasonably be connected to the Risk Assessment Matrix. Because they have failed to plead

                                                    19
Case 3:18-cv-00265-JRW-RSE Document 77 Filed 08/31/20 Page 20 of 20 PageID #: 1080




   that the Risk Assessment Matrix caused their injury, their Fourth Amendment claim against

   Louisville Metro related to the Risk Assessment Matrix is dismissed.

                                           *      *       *

          For the reasons stated, Louisville Metro and the officers’ motions will be granted in part

   and denied in part.




                                                                          August 31, 2020




                                                  20
